Citation Nr: 1143497	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-39 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent prior to January 30, 2008 for bipolar mood disorder with panic disorder, agoraphobia, and alcohol dependence.

2. Entitlement to an initial evaluation in excess of 70 percent as of January 30, 2008 and prior to November 4, 2009 for bipolar mood disorder with panic disorder, agoraphobia, and alcohol dependence.

3. Entitlement to an initial evaluation in excess of 10 percent for status post left acetabular fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to March 2002. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and June 2006 rating decisions of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO). In the February 2005 rating decision, the RO denied service connection for bipolar disorder/manic depression. In the June 2006 rating decision, the RO granted service connection for bipolar mood disorder with panic disorder and alcohol dependence evaluated as 50 percent disabling, effective February 3, 2004, and granted service connection for status post left acetabular fracture rated as 10 percent disabling, effective May 23, 2005.

In a May 2008 rating decision, the RO continued the 50 percent disability rating for bipolar mood disorder with panic disorder, alcohol dependence, and agoraphobia, and increased the evaluation to 70 percent disabling, effective January 30, 2008. Subsequently, in a January 2010 rating decision, the RO increased the evaluation to 100 percent disabling, effective November 4, 2009. The Veteran was advised of the above grants of increased rating; however, he did not withdraw his appeal. In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded. Thus, this appeal continues.    




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. Prior to January 30, 2008, the evidence of record documents the Veteran's service-connected bipolar mood disorder was characterized by insomnia, severe sleep disturbance, anxious affect, paranoid ideation, distorted judgment, panic attacks, poor concentration, short-term memory impairment, and suicidal ideation.  

3. As of January 30, 2008 and prior to November 4, 2009, the evidence of record documents the Veteran's service-connected bipolar mood disorder was characterized by prescribed medications, anxiety, daily panic attacks, severe depression, sleep impairment, and chronic suicidal ideation. 

4. The evidence of record documents the Veteran's status post left acetabular fracture is characterized by forward flexion to 90 degrees, 125 degrees, 100 degrees, and 70 degrees, use of a cane, subjective complaints of pain, stiffness, popping, grinding, and instability, and no objective findings of functional loss following repetitive motion due to pain, lack of endurance, weakness, fatigue, or incoordination. 


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 50 percent prior to January 30, 2008 for bipolar mood disorder with panic disorder, agoraphobia, and alcohol dependence have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9432 (2011).     

2. The criteria for an initial evaluation in excess of 70 percent as of January 30, 2008 and prior to November 4, 2009 for bipolar mood disorder with panic disorder, agoraphobia, and alcohol dependence have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9432 (2011).     

3. The criteria for an initial evaluation in excess of 10 percent for status post left acetabular fracture have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5299-5252 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by March 2004 and September 2005 letters. In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. These letters also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claims on appeal arise from the Veteran's disagreement with the initial ratings assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, a March 2006 letter sent to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

Although this notice was not issued before the February 2005 rating decision on appeal, the Veteran has not been prejudiced, as the claims were readjudicated in a September 2007 statement of the case (SOC). See Prickett v. Nicholson, 20 Vet. App. 370 (2006). Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the current claims on appeal, VA has obtained the Veteran's VA outpatient treatment records from October 2008 to December 2009, private treatment records from April 2003 to May 2003, November 2003, and from April 2005 to June 2005, and private treatment statements dated April 2003 and October 2003. The Veteran was provided VA examinations in connection with his claims in June 2005, April 2006, May 2006, January 2008, and November 2009. The VA examiners reviewed the Veteran's claims file, except for the April 2006 examiner, reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. Although the April 2006 examiner did not review the claims file, he relied on the Veteran's reported medical history which was consistent with the evidence of record. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board notes that in a November 2007 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board. The RO sent a May 2011 letter to the Veteran, via his custodian's address, with notification of the June 2011 scheduled hearing. The Veteran did not appear and did not provide any explanation for his absence. Subsequently, a July 2005 letter was sent to the Veteran, via his home address of record, and it was returned to sender and noted unable to forward. Since it is the Veteran's responsibility to provide a current address to VA, his request for a hearing is considered withdrawn and the Board may proceed with review of the claim. 38 C.F.R. § 20.704(d) (2011); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The 'duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.'). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).



A. Bipolar Mood Disorder

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2011). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2011).

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV). A score of 11 to 20 is defined as some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute). 

A score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Lastly, a score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995). 

Under the current rating criteria, bipolar disorder is evaluated under a general rating formula for mental disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2011). The Veteran is currently rated 50 percent disabled prior to January 30, 2008 and at 70 percent disabled as of January 30, 2008 and prior to November 4, 2009. 

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

	1. Rating Prior to January 30, 2008

With regard to the claim for a higher evaluation prior to January 30, 2008, the evidence of record consists of private treatment records from April 2003 to May 2003, November 2003, and from April 2005 to June 2005, and private treatment statements dated April 2003 and October 2003, and June 2005 and May 2006 VA examination reports. After a review of the record, the Board finds that a preponderance of the evidence is against a finding that an evaluation in excess of 50 percent rating is warranted for the Veteran's service-connected bipolar mood disorder prior to January 30, 2008. 

Upon admission for private hospitalization treatment in April 2003, the Veteran reportedly felt suicidal after his girlfriend had an abortion a few days prior and broke up with him the day before. He self-admitted himself again in November 2003 as a request for help before he relapsed into an alcohol binge or did something to hurt himself because he thought about jumping off a cliff earlier that day. However, upon discharge in May 2003 and November 2003, as well as in April 2005 and June 2005 private treatment records and the VA examination reports, the Veteran denied thoughts or plans of suicide and did not display any suicidal behavior. Nonetheless, the Board does not find occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to the reported suicidal ideation prior to January 30, 2008 to warrant the next higher disability rating.

The Board acknowledges the Veteran complained of depressed and anxiety symptoms in the private hospitalization records; however, at the May 2006 VA examination, the Veteran described his mood as optimistic. The Veteran explained that he felt better over the last few months, less depressed, engaged in watching television and reading, and that he performed his own activities of daily living, to include shopping with his mother, cooking, and cleaning. The examiner also noted there was no evidence of psychiatric hospitalization since November 2003 of record. Thus, the Board finds there were no findings of near-continuous panic or depression that affected the Veteran's ability to function independently, appropriately, and effectively prior to January 30, 2008.
 
Furthermore, in April 2003 and November 2003, the Veteran denied having obsessive preoccupations, and his speech was reportedly understandable with normal rate, tone, and volume. The May 2006 VA examination report also noted his speech was not pressured. There were no objective findings of impaired impulse control or spatial disorientation. In fact, the Veteran was alert and oriented to person, time, and situation as documented in the above records, as well as in the April 2005 and June 2005 private treatment records. Although his appearance was disheveled upon admission in April 2003 and November 2003, the subsequent June 2005 and May 2006 VA examination reports noted the Veteran was casually dressed. In addition, at the May 2006 VA examination, the Veteran reported he was not dating and that his mother and a friend from high school visited with him about once per week. The examiner noted the Veteran was otherwise fairly isolated and had a good relationship with his mother. Thus, the evidence of record does not support a finding of the Veteran's inability to establish and maintain effective relationships.    

Moreover, while the Veteran reported at the May 2006 VA examination that his last manic episode was seven to eight months prior, he also reported having to withdraw from school and difficulty in work settings. The Board finds that the Veteran's overall psychiatric disability picture prior to January 30, 2008 does not warrant a higher rating due to any reported degree of difficulty in adapting to stressful circumstances, such as work and work-like settings, as it did not cause deficiencies in most areas, such as family relations, judgment, or thinking. 

Lastly, the evidentiary findings further noted the Veteran's service-connected bipolar mood disorder include insomnia, severe sleep disturbance, anxious affect, paranoid ideation, distorted judgment, panic attacks, and poor concentration, to include impairment of short-term memory, which the May 2006 VA examiner attributed to the Veteran's prescribed medication of Lithium. While the Board does not dismiss these findings, such symptoms are already contemplated in the currently assigned 50 percent disability rating prior to January 30, 2008. 

Prior to January 30, 2008, the Veteran was assigned GAF scores of 20, 60, 40, and 65 in private hospitalization treatment records dated April 2003, May 2003, and November 2003, respectively. He was also assigned GAF scores of 55 by the June 2005 VA examiner and 53 by the May 2006 VA examiner, whom the latter explained that the Veteran reported being stable without any significant neurovegetative symptoms of depression or episodes of mania or psychosis. As noted above, a score of 20 indicates some danger of hurting self or others, occasionally fails to maintain minimal personal hygiene, or gross impairment in communication; a score of 40 demonstrates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood; scores of 53, 55, and 60 denote moderate symptoms or moderate difficulty in social, occupational, or school functioning; and a score of 65 indicates some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, with some meaningful interpersonal relationships.

After a review of the evidentiary record prior to January 30, 2008, the Board finds that the Veteran's overall clinical disability picture does not justify assignment of an evaluation in excess of a 50 percent disability rating. Although the Veteran received low scores of 20 and 40 upon admission for private hospitalization treatment in April 2003 and November 2003, his scores improved upon discharge to 60 and 65 in May 2003 and November 2003. Additionally, the evidence of record is not illustrative of occupational and social impairment with deficiencies in most areas, to include family relations, judgment, thinking, or mood due to his psychiatric symptoms prior to January 30, 2008. A VA examiner's classification of the level of psychiatric impairment, by words or a GAF score, is a factor for consideration and not determinative of the percentage VA disability rating to be assigned. Again, the VA disability percentage rating is based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2011). 

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Nevertheless, the Board concludes that the record prior to January 30, 2008 does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 594. However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 50 percent rating currently assigned prior to January 30, 2008.

	2. Rating as of January 30, 2008 and prior to November 4, 2009

With regard to the claim for a 100 percent disability evaluation as of January 30, 2008 and prior to November 4, 2009, the evidence of record consists of a January 2008 VA examination report and VA outpatient treatment records from October 2008 to July 2009. After a review of the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that a 100 percent rating is warranted for the Veteran's service-connected bipolar mood disorder as of January 30, 2008 and prior to November 4, 2009.  

There were no objective findings of disorientation to time or place, and a March 2009 VA outpatient treatment record noted the Veteran was oriented to person, place, and time. At the January 2008 VA examination, the Veteran reported he left his apartment for required appointments, as well as with his mother to grocery shop. Although the VA examiner deemed the Veteran not competent to handle VA funds, he concluded the Veteran was able to maintain activities of daily living, including personal hygiene. More recently, the March 2009 VA outpatient treatment record revealed the Veteran presented a neat and clean appearance. The Veteran also consistently denied auditory and visual hallucinations in May 2009 and June 2009 VA outpatient treatment records.

The Board notes the Veteran reported in a June 2009 VA outpatient treatment record that he had trouble remembering, understanding, and concentrating during the past 30 days and his lifetime, and the VA examiner also noted there had been inappropriate behavior with regard to agoraphobia. Nonetheless, there were no objective findings of memory loss for either names of close relatives or his own name, gross impairment in thought processes or communication, or grossly inappropriate behavior. At the VA examination, the Veteran scored 29 out of 30 on the Saint Louis University Mental Status (SLUMS) examination, and the examiner reported the Veteran made good effort and showed good ability to concentrate with effort, and there were no findings of aggressiveness or verbal outbursts associated with agoraphobia. The Veteran's overall manner was also described as very polite and reserved by the VA examiner, as well as polite and cooperative in a March 2009 VA outpatient treatment record.

With regard to evidence of danger of hurting self or others, in an October 2008 VA outpatient treatment record, the Veteran reported that he cut his wrists two weeks prior and committed a few other prior attempts. He was assessed with low danger of hurting himself based on absence of current risk, coping, and safety plans established with current therapist. Homicidal and violent ideation was also noted, but the Veteran himself reported low danger of hurting others and very unlikely to obtain a weapon, except in unusual circumstances. Subsequently, in March 2009 and May 2009 VA outpatient treatment records, the Veteran reported no suicidal or homicidal ideation or intent, and denied risk of harm to others and access to firearms. Then in June 2009 VA outpatient treatment records, he noted trouble controlling violent behavior during his lifetime, but again denied any suicidal or homicidal ideation. As a result, the Board concludes the evidentiary record did not support a finding of persistent danger of hurting self or others consistent with a 100 percent disability rating as of January 30, 2008 and prior to November 4, 2009.

Furthermore, the VA examiner reported the Veteran was not employable from a psychiatric standpoint and had not worked since 2006 due to the severity of his bipolar disorder symptoms. In an April 2010 rating decision, the Veteran was granted a total disability rating based on individual unemployability (TDIU) rating, effective January 30, 2008. Nonetheless, the Board notes there were no objective findings of total social impairment due to the Veteran's psychiatric symptoms as of January 30, 2008 and prior to November 4, 2009. While the VA examiner opined the Veteran's social functioning was severely impaired by high level of anxiety due to panic disorder and cycling mood symptoms due to bipolar disorder, he maintained the relationship with his mother and other close relatives during the period on appeal.

Additional evidentiary findings relating to the Veteran's service-connected bipolar mood disorder include prescribed medications, anxiety, daily panic attacks, severe depression, sleep impairment, and chronic suicide ideation, to include a May 2009 suicide hotline telephone call. While the Board does not dismiss these findings, such symptoms are already contemplated in the currently assigned 70 percent disability rating as of January 30, 2008 and prior to November 4, 2009.

During the period on appeal, the Veteran was assigned GAF scores of 48 by the January 2008 VA examiner, 55 and 40 in May 2009 VA outpatient treatment records, and 40 and 50 in June 2009 VA outpatient treatment records. As noted above, a score of 55 denotes moderate symptoms or moderate difficulty in social, occupational, or school functioning; scores of 48 and 50 indicates serious symptoms or any serious impairment in social, occupational, or school functioning; and a score of 40 demonstrates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. Nonetheless, the Board finds that the Veteran's overall clinical disability picture does not justify assignment of the 100 percent rating. Specifically, the evidentiary record is not illustrative of total social impairment due to his psychiatric symptoms as of January 30, 2008 and prior to November 4, 2009. The Board reiterates that an examiner's classification of the level of psychiatric impairment, by words or a GAF score, is a factor for consideration and not determinative of the percentage VA disability rating to be assigned. See also 38 C.F.R. § 4.126(a) (2011). 

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation. See Mauerhan, 16 Vet. App. at 436. Nevertheless, the Board finds that the record as of January 30, 2008 and prior to November 4, 2009 does not show the Veteran manifested symptoms that equal or more nearly approximate, or are consistent with the criteria for a 100 percent rating. 

Again, the Board considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 594. However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a 100 percent disability rating as of January 30, 2008 and prior to November 4, 2009.

B. Status Post Left Acetabular Fracture 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995). It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. Id. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion. Id. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id. The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2011).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2011).  

Under the current rating criteria, the Veteran's service-connected status post left acetabular fracture is evaluated at 10 percent disabling, effective May 23, 2005, for painful and limited motion. See 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5252 (2011). The Board notes that Diagnostic Code 5299 was used to designate an unlisted condition of the musculoskeletal system. See 38 C.F.R. § 4.27 (2011). 

Limitation of motion for the thigh is rated under Diagnostic Codes 5251 and 5252. Under Diagnostic Code 5251, extension limited to 5 degrees warrants a 10 percent evaluation. Under Diagnostic Code 5252, flexion limited to 45 degrees warrants a 10 percent evaluation, flexion limited to 30 degrees warrants a 20 percent evaluation, flexion limited to 20 degrees warrants a 30 percent evaluation, and flexion limited to 10 degrees warrants a 40 percent evaluation. Normal range of motion for hip flexion is from 0 to 125 degrees and for hip abduction is from 0 to 45 degrees. See 38 C.F.R. § 4.71, Plate II (2011).

After carefully reviewing the evidentiary record, the Board finds that the Veteran's status post left acetabular fracture is appropriately rated at 10 percent disabling under Diagnostic Codes 5299-5252, and a preponderance of the evidence is against a finding that a higher rating under Diagnostic Codes 5299-5252 is warranted.

During the course of this appeal, the Veteran underwent VA examinations for his service-connected left hip disorder in June 2005, April 2006, January 2008, and November 2009. At each respective examination, the Veteran exhibited forward flexion of the left hip to 90 degrees, 125 degrees, 100 degrees with no change during three repeat testings against resistance, and 70 degrees which decreased to 40 degrees after repetitive testing. As a result, the medical evidence of record does not show that the Veteran's status post left acetabular fracture meets the criteria for an evaluation in excess of 10 percent for limitation of flexion. See 38 C.F.R. § 4.71a, Diagnostic Codes 5252 (2011). 

The Board also finds that no other diagnostic codes pertaining to the hip and thigh affords the Veteran a higher disability evaluation for his service-connected status post left acetabular fracture. He exhibited movement of the left thigh at each VA examination and reported an ability to walk, stand, and sit, thus in the absence of ankylosis of the left hip, Diagnostic Code 5250 is not for application. 38 C.F.R. § 4.71a (2011). 

The Veteran demonstrated abduction of the left hip to 45 degrees and 25 degrees at the June 2005 examination, to 45 degrees at the April 2006 examination, to 25 degrees and 15 degrees at the January 2008 examination, and to 40 degrees with a decrease to 35 degrees after repetitive testing and to 20 degrees without any change after repetitive testing at the November 2009 examination. Thus, there was no evidence of limitation of abduction with motion lost beyond 10 degrees to warrant a higher rating under Diagnostic Code 5253. Id.

Similarly, without evidence of flail hip joint or impairment of the femur, Diagnostic Codes 5254, and 5255 are not for application. Id. There were no subjective complaints or objective findings of flail hip joint and each VA examiner noted the Veteran's ability to arise from a chair or change positions on the examination table with minimal difficulty. See Dorland's Illustrated Medical Dictionary 722 (31st ed. 2007) (defining "flail" as exhibiting abnormal or paradoxical mobility, as flail joint). The April 2006 examiner even reached the same conclusion after he witnessed the Veteran grimace a little when arose from the chair and moved to the examination table without difficulty. Additionally, x-ray results of the Veteran's left hip showed no evidence of femoral fracture in April 2006, no acute fracture in January 2008, and no fracture, dislocation, or bone destruction in November 2009. 

The Board notes that Diagnostic Code 5251, which provides a 10 percent disability rating for extension of the thigh limited to 5 degrees, may not serve as a basis for a higher rating in this case as the Veteran's service-connected left hip disorder is currently assigned at 10 percent disabling.  

With respect to the possibility of a higher rating under 38 C.F.R. §§ 4.40, 4.45, the Board concludes that the findings of record do not support an initial evaluation in excess of 10 percent for the claim on appeal due to functional loss. See DeLuca, 8 Vet. App. at 204-05; VAOPGCPREC 36-97, 63 Fed. Reg. 31, 262 (1998). 

The Veteran complained of left hip pain at each of the VA examinations, as well as in VA outpatient treatment records from April 2009 to June 2009. Specifically, he told the June 2005 examiner that the pain increased with cold weather, exercise, and prolonged standing, walking, and sitting. In April 2006, he reported the pain occurred every morning and was still aggravated by cold weather and prolonged walking and sitting, and that he had a flare up about once a week, but denied any incapacitating episodes. The Veteran further noted at the January 2008 examination that he sometimes heard popping sounds and felt a grinding sensation when he walked and self medicated for flare ups which occurred once to twice a year. Subsequently, the Veteran requested a consultation for a cane due to his difficulty with ambulation in May 2009 and June 2009 VA outpatient treatment records. Then most recently at the November 2009 examination, he further explained that he had fallen to the ground 20 times over a year due to the sharp pain and instability of the left hip. He used his cane on a daily basis and continued to experience pain and stiffness in the morning and flares of pain lasting up to two to three hours.

Following the VA examinations, the Veteran evidenced painful motion following repeated active range of motion with no fatigue, weakened movement, or incoordination in June 2005. He exhibited pain in the 15 to 20 degree range of left hip abduction in April 2006. In January 2008, he was also somewhat uncomfortable at end-range of motion of flexion and complained of tightness in the hip with supine abduction, and noted pain with external rotation. The April 2006, January 2008, and November 2009 examiners reported no additional loss of range of motion of the left hip due to pain, weakness, lack of endurance, or incoordination on repeated testing.

The Board finds that the Veteran's complaints of left hip pain, as described above, are contemplated in the currently assigned 10 percent rating and a higher evaluation for the service-connected status post left acetabular fracture is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.     

The Board has considered the Veteran's reported history of his left knee disorder and acknowledges that he is competent to report such symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the Veteran is not competent to identify specific levels of his service-connected status post left acetabular fracture according to the appropriate diagnostic codes. In this case, such competent evidence concerning the most recent nature and extent of his disability on appeal has been provided in the medical evidence of record. As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

C. Extra-Schedular Consideration

The Court has held that the Board is precluded by regulation from assigning an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

In this case, the currently assigned schedular evaluations for the service-connected disabilities on appeal are not inadequate. They reasonably describe the Veteran's severity and symptomatology according to the schedular rating criteria for a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432 and for an acetabular fracture pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5252. The evidence of record also does not demonstrate other related factors. Accordingly, a referral for consideration of extra-schedular evaluations for the claims on appeal is not warranted. Moreover, as noted above, the Veteran was granted a TDIU rating in the April 2010 rating decision, effective January 30, 2008. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims for entitlement to an initial evaluation in excess of 50 percent prior to January 30, 2008 and in excess of 70 percent as of January 30, 2008 and prior to November 4, 2009 for bipolar mood disorder with panic disorder, agoraphobia, and alcohol dependence, as well as entitlement to an initial evaluation in excess of 10 percent for status post left acetabular fracture. See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial evaluation in excess of 50 percent prior to January 30, 2008 for bipolar mood disorder with panic disorder, agoraphobia, and alcohol dependence is denied.

Entitlement to an initial evaluation in excess of 70 percent as of January 30, 2008 and prior to November 4, 2009 for bipolar mood disorder with panic disorder, agoraphobia, and alcohol dependence is denied.

Entitlement to an initial evaluation in excess of 10 percent for status post left acetabular fracture is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


